In the

United States Court of Appeals
              For the Seventh Circuit

No. 12-1494

U NITED S TATES OF A MERICA,
                                                Plaintiff-Appellee,
                                v.

JUAN R AMIREZ-FUENTES,
                                            Defendant-Appellant.


             Appeal from the United States District Court
      for the Northern District of Indiana, Hammond Division.
            No. 2:10 CR 158—Philip P. Simon, Chief Judge.


    A RGUED D ECEMBER 6, 2012—D ECIDED JANUARY 3, 2013




  Before E ASTERBROOK, Chief Judge, and F LAUM and
R OVNER, Circuit Judges.
  F LAUM, Circuit Judge. In August 2010, Juan Ramirez-
Fuentes confessed to being responsible for a bag con-
taining 3.1 kilograms of methamphetamine and for
two firearms agents found in his brother’s apartment.
Ramirez-Fuentes was charged with one count of posses-
sion with the intent to distribute five hundred grams or
more of methamphetamine in violation of 21 U.S.C.
§ 841(a)(1) and one count of possessing firearms in fur-
2                                            No. 12-1494

therance of a drug trafficking crime in violation of 18
U.S.C. § 924(c). A jury convicted Ramirez-Fuentes of com-
mitting the charged crimes, and the district court sen-
tenced him to 295 months’ imprisonment. On appeal,
Ramirez-Fuentes argues that the district court erred
in admitting testimony from a government expert
witness who described the recovered substance as “Mexi-
can methamphetamine,” which he noted is produced
by “Mexican nationals,” and who addressed the
violence associated with drug trafficking. Ramirez-
Fuentes also argues that the district court did not mean-
ingfully consider his argument at sentencing that he
would be deported after his release from prison and
that the sentence imposed by the district court is sub-
stantively unreasonable. For the reasons set forth
below, we affirm.


                     I. Background
A. Factual Background
  On August 23, 2010, Department of Homeland Security
Special Agent Marc Zuder, Task Force Agent Lonnie
Urban, and several other state and local law enforcement
officers were conducting a firearms-related surveillance
operation at a trailer park in Hammond, Indiana. During
the operation, officers approached Ramirez-Fuentes’s
trailer and knocked on his door. Ramirez-Fuentes, a
Mexican citizen and legal resident of the United States,
answered and gave verbal and written consent to the
agents to search his trailer. During the course of their
search, the agents seized slightly more than $10,000 in
No. 12-1494                                               3

cash, a small amount of marijuana, two handguns, ammu-
nition, three scales, and a box containing a white
residue that tested positive for cocaine.
  Following the seizures, Agent Zuder and some additional
officers went to a market in Hammond where Ramirez-
Fuentes’s brother, Jamie Ramirez-Fuentes, was operating
a food truck. Jamie admitted to the officers that he was
in the United States illegally and that he was involved
in an illegal firearms trade. Upon the officers’ request,
Jamie consented to a search of his apartment, and
during the search, agents found a bag containing over 3.1
kilograms of methamphetamine, two handguns, and
drug paraphernalia.
   When the agents completed the search of Jamie’s apart-
ment, Agent Zuder confronted Ramirez-Fuentes with the
evidence and asked him whose fingerprints would be
found on the methamphetamine. Ramirez-Fuentes
replied “mine.” Later that same evening at the Cook
County Sheriff’s Department, Ramirez-Fuentes gave a
post-Miranda oral and written statement, admitting that
his friend Luis had paid him $500 to hold onto a bag
filled with four to six pounds of methamphetamine,
which he hid in Jamie’s apartment. He also stated that
he gave Jamie the firearms for protection. Finally, Ramirez-
Fuentes admitted that he had once delivered a kilogram
of cocaine for Luis and that he collected $30,000 during
the exchange.
4                                               No. 12-1494

B. Procedural Background
  On September 15, 2010, a grand jury indicted Ramirez-
Fuentes. He was charged with one count of possession
with the intent to distribute five hundred grams or more
of methamphetamine in violation of 21 U.S.C. § 841(a)(1)
and one count of possessing firearms in furtherance of
a drug trafficking crime in violation of 18 U.S.C. § 924(c).
  Ramirez-Fuentes’s jury trial began on September 26,
2011. In addition to the agents and officers who partici-
pated in the investigation on August 23, the government
called Drug Enforcement Administration (“DEA”) Special
Agent Jon Johnson to provide expert testimony on the
manufacture and distribution of methamphetamine and
the tools of the drug trade. Specifically, Agent Johnson
testified that officers commonly find drugs and guns
together because of the potential for theft and the desire
of individuals to protect their drugs. Agent Johnson
also testified to the difference between “Mexican meth-
amphetamine,” which according to Agent Johnson is
produced by “Mexican nationals . . . either south of
the border or in super labs on the west coast,” and home-
made methamphetamine produced in small labs in
the United States. Agent Johnson opined that the metham-
phetamine seized from Jamie’s apartment was “Mexican
methamphetamine,” worth approximately $1.25 million.
He noted that the large quantity and the purity levels
were consistent with “a very upper level distributor.”
Although Ramirez-Fuentes objected, without success, to
the relevance of Agent Johnson’s testimony relating to the
effects of ingesting methamphetamine, Ramirez-Fuentes
No. 12-1494                                             5

did not object to either the testimony relating to the
violence associated with drug trafficking or the testimony
relating to “Mexican methamphetamine.”
  After a three-day trial, the jury convicted Ramirez-
Fuentes on both counts. Ramirez-Fuentes’s Pre-Sentence
Report recommended an advisory guideline range of
235 to 293 months’ imprisonment on count one and 60
consecutive months’ imprisonment on count two. In
his sentencing memorandum, Ramirez-Fuentes argued
for the mandatory minimum sentence of fifteen years’
imprisonment. He explained that he was living in
the United States legally with his wife and children at
the time of his arrest and that this was the first non-
traffic offense he had committed. He also emphasized
that he will be deported and separated from his family
when he is eventually released from prison. The district
court noted Ramirez-Fuentes’s “comprehensive” sen-
tencing memorandum but found nothing in his history
and characteristics, including his family situation, that
would support the substantial reduction he requested.
The district court sentenced Ramirez-Fuentes to 295
months in prison: 235 months on the drug distribu-
tion charge and a consecutive 60-month sentence on
the firearm possession charge.


                     II. Discussion
A. Agent Johnson’s Testimony
  Ramirez-Fuentes first challenges the district court’s
admission of Agent Johnson’s testimony relating to the
6                                               No. 12-1494

violence associated with drug trafficking and to the
“Mexican” nature of the methamphetamine at issue in
this case. He argues that the district court should have
excluded the testimony as irrelevant and unfairly prejudi-
cial. Before the district court, however, Ramirez-Fuentes’s
trial counsel did not object to the admissibility of the
evidence at issue on appeal, and unpreserved evidentiary
issues must be analyzed under a plain error standard.
United States v. Foster, 939 F.2d 445, 450 (7th Cir. 1991).
   Ramirez-Fuentes contends that his counsel did not need
to object to each individual question regarding Agent
Johnson’s classification of the methamphetamine or the
violence associated with drug trafficking because he
“lodged a general objection to the government’s entire
line of questioning.” But Ramirez-Fuentes mischaracterizes
that objection. In fact, his trial counsel objected only
once during Agent Johnson’s testimony, arguing that
the testimony relating to the effects of ingesting metham-
phetamine was irrelevant to the issues in the case.
Because the objection gave “no indication to the judge
that the defense [was] claiming that the entire line of
questioning [was] improper,” we will review for plain
error only. United States v. McMahan, 495 F.3d 410, 418
(7th Cir. 2007), vacated in part on other grounds, 552 U.S.
1091 (2008).
  To prevail under plain error review, a defendant must
show “(1) the district court made an error; and (2) that
error represented a miscarriage of justice such that [the
defendant] probably would have been acquitted but for
the erroneously admitted evidence.” Foster, 939 F.2d at 450-
No. 12-1494                                              7

51 (internal quotation marks omitted). We will remand
to avoid a miscarriage of justice if an error “seriously
affects the fairness, integrity, or public reputation of
judicial proceedings.” United States v. Trujillo-Castillon,
692 F.3d 575, 578 (7th Cir. 2012) (internal quotation
marks omitted).
  The Federal Rules of Evidence guide our inquiry into
whether the evidence at issue in this case was relevant
and admissible. Under Rule 401, evidence is relevant if
it “has any tendency to make a fact more or less
probable than it would be without the evidence.” Fed. R.
Evid. 401. Relevant and reliable expert testimony is
admissible if it will help the jury understand the
evidence in the case. Fed. R. Evid. 702; see also United
States v. Avila, 557 F.3d 809, 820 (7th Cir. 2009). In
the context of drug trafficking cases, this court has con-
sistently allowed expert testimony “concerning the
‘tools of the trade’ and the methods of operation of those
who distribute various types of illegal narcotics” because
the average juror is not well versed in the mechanics of
the drug trade. United States v. Allen, 269 F.3d 842, 846
(7th Cir. 2001) (quoting United States v. Hubbard, 61 F.3d
1261, 1274-75 (7th Cir. 1995)). Such evidence may be
excluded, however, if the potential for unfair prejudice
outweighs the probative value of the evidence. Fed. R.
Evid. 403.


 1. Drug-Trade Violence Testimony
 In order to convict Ramirez-Fuentes on the firearm
possession count, the government needed to prove that
8                                               No. 12-1494

Ramirez-Fuentes possessed the guns found at Jamie’s
apartment in furtherance of a drug trafficking crime. See
18 U.S.C. § 924(c). In response to the prosecutor’s
inquiry about whether there was anything “significant
about finding guns in close proximity to drugs,” Agent
Johnson responded:
    That’s pretty common for us when we’re doing
    drug search warrants, drug cases. Because drug deal-
    ing is a cash business, there’s a lot of theft involved.
    There’s a lot of violence. It’s—when you’re doing
    drug deals and you get ripped off, it’s not like you
    can call the police and say hey, that guy just stole
    my pound of meth or stole my $20,000 that I was
    going [to use] to buy a pound of meth. So there’s a
    lot of violence associated with it and we see a lot of
    guns with the drugs.
Tr. 145. Although Ramirez-Fuentes contends that this
testimony was irrelevant because the government did
not charge him with committing any violent act, we
disagree. The testimony was directly relevant to whether
Ramirez-Fuentes possessed the firearms in furtherance
of a drug trafficking crime. It helped the jury under-
stand certain practices of the drug trade and allowed
the jury to infer that the firearms were being used to
protect the methamphetamine from potential theft.
  We find unconvincing Ramirez-Fuentes’s argument
that the district court should have excluded Agent John-
son’s testimony about drug trafficking under Rule 403
because it caused jurors to associate Ramirez-Fuentes
with violent behavior. Agent Johnson’s discussion of
No. 12-1494                                               9

the relationship between guns and drugs, during which
time he referenced the violence that is part of the drug
trade, was highly probative of Ramirez-Fuentes’s guilt
on the firearm possession charge and any potential for
prejudice was slight. Ramirez-Fuentes’s reliance on
United States v. Smith, 400 F. App’x 96 (7th Cir. 2010), in
support of his argument is misplaced. He asserts that in
Smith, this court admonished generalized comments
linking a defendant to a broader drug trade and the
violence associated with that drug trade. But Smith
is a sentencing case in which the district court recited
numerous irrelevant facts outside the record regarding
the repercussions of the drug trade in the United States
and Mexico. Id. at 98-99. In this case, Agent Johnson’s
only reference to violence came during a discussion
about the connection between guns and drugs. And at
no point did the government blame Ramirez-Fuentes
“for issues of broad local, national, and international
scope.” Id. at 99. Consequently, we find that the district
court did not err in allowing Agent Johnson to testify
about the violence that leads individuals to use guns
to protect their drugs.


  2. References to Ramirez-Fuentes’s Ethnicity
  Agent Johnson’s testimony regarding the “Mexican”
nature of the methamphetamine at issue in this case is far
more troubling. The Supreme Court has stated that
“[d]iscrimination on the basis of race, odious in all
aspects, is especially pernicious in the administration
of justice.” Rose v. Mitchell, 443 U.S. 545, 555 (1979) (ad-
10                                                No. 12-1494

dressing the selection of members of a grand jury). Ac-
cordingly, this court has explained that the Constitution
“prohibits a prosecutor from making race-conscious
arguments since it draws the jury’s attention to a charac-
teristic that the Constitution generally demands that the
jury ignore.” United States v. Hernandez, 865 F.2d 925,
928 (7th Cir. 1989); see also Smith v. Farley, 59 F.3d 659, 663
(7th Cir. 1995) (“There is no place in a criminal prosecution
for gratuitous references to race . . . .”). Several other
circuit courts have expanded on that principle and
have held that the admission of government-proffered
testimony tying the race or ethnicity of a defendant to
the racial or ethnic characteristics of a specific drug
trade is improper. See, e.g., United States v. Cabrera, 222
F.3d 590, 594-96 (9th Cir. 2000); United States v. Vue, 13 F.3d
1206, 1212-13 (8th Cir. 1994); United States v. Cruz, 981
F.2d 659, 663-64 (2d Cir. 1992); United States v. Doe, 903
F.2d 16, 20-22 (D.C. Cir. 1990). We agree with those
circuits and warn that such testimony runs a serious
risk of prejudicing a defendant in the eyes of the jury.
  In Cabrera, the Ninth Circuit reversed two defendants’
convictions for crack cocaine offenses because a detec-
tive testifying at the trial repeatedly injected impermis-
sible references to the defendants’ national origin.
Cabrera, 222 F.3d at 594-97. During his testimony, the
detective made several comments about the drug
activity among “Cubans” in the defendants’ neighbor-
hood. Id. at 591-92. He also explained that the drugs
purchased from the defendants were packaged in flat
wafers, which is a type of packaging common among
Cuban drug dealers. Id. at 592. Finally, the detective
No. 12-1494                                                11

indicated that Cubans tend to be flight risks. Id. at 593. The
Ninth Circuit concluded that even if the testimony
about the cocaine packaging was relevant to an issue in
the case, the references to the defendants’ national
origin were unfairly prejudicial under Rule 403. Id. at
596. In reversing the defendants’ convictions under
plain error review, the court emphasized that “[t]he
fairness and integrity of criminal trials are at stake if
we allow police officers to make generalizations about
racial and ethnic groups in order to obtain convictions.
People cannot be tried on the basis of their ethnic back-
grounds or national origin.” Id. at 597.
  More recently, the Ninth Circuit considered a case
in which a DEA agent testified about the roles of
“Middle Easterners” and “Mexicans” in the production
of methamphetamine. United States v. Nobari, 574 F.3d
1065, 1072 (9th Cir. 2009). The defendants in the case,
who were of either Middle Eastern or Mexican descent,
had been charged in a methamphetamine conspiracy. Id.
at 1070. In response to questions from the prosecution,
the agent indicated that individuals of Middle Eastern
descent are responsible for bringing pseudoephedrine
into the United States from Canada and that Mexican
individuals are responsible for cooking the methamphet-
amine. Id. at 1072. The prosecution posed similar ques-
tions about the roles of certain ethnic groups to an infor-
mant who was called as a witness by the defense. Id.
at 1071-72. The day after these witnesses testified, the
defense attorney moved to strike the testimony con-
taining ethnic generalizations. Id. at 1072. Instead, the
court gave the jury an instruction not to consider a
12                                              No. 12-1494

person’s ethnicity in determining whether he or she was
likely to have engaged in criminal activity. Id. Despite
this instruction, however, the prosecution returned to
the ethnic generalizations during closing, emphasizing
the importance of the roles in the manufacturing of meth-
amphetamine. Id. at 1073. The Ninth Circuit concluded
that any potential probative value of the ethnic generaliza-
tion testimony was substantially outweighed by the
danger of unfair prejudice. Id. at 1075. The court found
that the district court had abused its discretion by ad-
mitting the testimony and allowing the prosecutor to
reference the testimony during closing argument, but
it ultimately found the error to be harmless. Id. at 1083.
  The Second, Eighth, and D.C. Circuits have also held
that the introduction of evidence connecting the race or
ethnicity of a defendant to racial or ethnic generaliza-
tions about a particular drug trade is improper. In Cruz,
a case involving Hispanic defendants, the Second Circuit
held that the district court erred in admitting a DEA
agent’s description of the neighborhood in which the
drug transactions at issue allegedly took place. Cruz,
981 F.2d at 663-64. The agent had described the area as
“inundated with drug dealing” and stated that it had “a
very high Hispanic population.” Id. at 664. The Second
Circuit concluded that the “[i]njection of a defendant’s
ethnicity into a trial as evidence of criminal behavior
is self-evidently improper and prejudicial for reasons
that need no elaboration here.” Id. Similarly, in Vue, the
Eighth Circuit determined that the district court erred in
admitting a customs official’s testimony that Hmong
individuals were responsible for 95 percent of the opium
smuggled into the Twin Cities in a case involving
No. 12-1494                                            13

Hmong defendants. Vue, 13 F.3d at 1212-13. Finally, in
holding the admission of a detective’s detailed descrip-
tion of the Jamaican drug trade in a case involving Jamai-
can defendants to be impermissible, the D.C. Circuit
emphasized that “[i]t is much too late in the day to treat
lightly the risk that racial bias may influence a jury’s
verdict in a criminal case.” Doe, 903 F.2d at 21.
  Here, Agent Johnson made unnecessary and avoidable
references to Ramirez-Fuentes’s nationality in response
to questions from the prosecution. In describing how
methamphetamine is manufactured, Agent Johnson stated:
   There’s two different types of methamphetamine
   that we see here in the United States. One is what
   we call . . . Mexican methamphetamine because it’s
   made by Mexican nationals. Typically, either south
   of the border in Mexico or in super labs on the west
   coast like in California. The other kind of metham-
   phetamine that we see is, for lack of a better term,
   homemade methamphetamine. And that’s the stuff
   that is made in small labs, box labs we call them
   sometimes, that you can make it in your kitchen
   using . . . pseudoephedrine or pseudophed.
Tr. 140. The prosecutor then asked Agent Johnson
whether the bags of methamphetamine in front of him
fit the description of “Mexican methamphetamine” or
homemade methamphetamine. Id. at 141. Agent Johnson
replied, “[t]hat appears to be Mexican methamphet-
amine.” Id.
 Although the government contends that the “Mexican
methamphetamine” testimony was relevant to whether
14                                              No. 12-1494

Ramirez-Fuentes possessed the methamphetamine with
the intent to distribute, we do not see the connection. At
no point during his testimony did Agent Johnson state
that “Mexican methamphetamine” is the only type of
methamphetamine produced for distribution or the
most common type of methamphetamine distributed in
the United States. Moreover, Agent Johnson testified
separately to the quantity and purity of the recovered
methamphetamine. If the distinction between the two
types of methamphetamine was important to the dis-
cussion of quantity or purity, which is something the
government has been unable to establish, 1 then
Agent Johnson could have just as easily removed his
reference to “Mexican methamphetamine” and “Mexican
nationals” and testified that in his opinion, the type of
methamphetamine at issue in this case was of a type
generally produced in large quantities in “super labs”
rather than in small, box labs using pseudoephedrine.
See Cabrera, 222 F.3d at 596 (discussing the ease with
which the testifying officer could have removed the
reference to the defendants’ ethnicity in order to “main-
tain[ ] the statement’s probative value and eliminat[e]
its prejudicial effect”). But the fact that the methamphet-
amine at issue is classified as “Mexican” or that it


1
  During oral argument, we asked the attorney for the govern-
ment whether there was any chemical distinction between
“Mexican methamphetamine” and the type of methamphet-
amine that is produced in small, box labs. The attorney re-
sponded that she did not know if there was anything
chemically different about “Mexican methamphetamine.”
No. 12-1494                                             15

may have been produced by “Mexican nationals” did
nothing to show that Ramirez-Fuentes possessed the
methamphetamine with the intent to distribute.
   Instead, the references to “Mexican methamphetamine”
invited the jury, albeit implicitly, to consider Ramirez-
Fuentes’s nationality in reaching its decision in the case.
The jury could have consciously or subconsciously
found it more likely that Ramirez-Fuentes, a Mexican
citizen, would have possessed the methamphetamine
with the requisite intent because of Agent Johnson’s
suggestion that “Mexican nationals” produce metham-
phetamine for distribution. Our cases have made clear
that a jury cannot consider a defendant’s race, ethnicity,
or national origin in reaching a verdict. See, e.g.,
Hernandez, 865 F.2d at 928; Smith, 59 F.3d at 663. Thus,
even if the evidence was at all relevant under Rule 401,
it should have nonetheless been excluded under Rule 403
because of the danger of unfair prejudice inherent in
its admission.


 3. Probability of Acquittal
  Although we are disturbed by Agent Johnson’s improp-
erly admitted testimony linking Ramirez-Fuentes’s nation-
ality to the methamphetamine at issue in this case,
we cannot grant Ramirez-Fuentes’s request for a new
trial. Under plain error review, Ramirez-Fuentes must
show probable acquittal but for the district court’s error.
United States v. Sebolt, 460 F.3d 910, 918 (7th Cir. 2006).
This he cannot do. At trial, Ramirez-Fuentes’s own con-
fession, which was corroborated by testimony from
16                                                  No. 12-1494

investigating agents, provided overwhelming evidence
of his guilt. When confronted with the evidence, Ramirez-
Fuentes told Agent Zuder that the agents would find
his fingerprints on the bag of methamphetamine that
they recovered at his brother’s apartment. After being
informed of his Miranda rights, he explained that his
friend Luis had given him $500 in exchange for holding
onto a bag filled with four to six pounds of methamphet-
amine. Ramirez-Fuentes stated that he hid the bag
in Jamie’s apartment and gave Jamie the firearms for
protection. He also admitted that he had once delivered
cocaine for Luis and that he had collected $30,000 for
the cocaine on delivery.2 Because of the overwhelming
evidence of his guilt, we simply cannot conclude that
the jury probably would have acquitted Ramirez-Fuentes
but for the admission of the references to “Mexican meth-
amphetamine.” Consequently, we hold that the district
court’s admission of Agent Johnson’s testimony did not
constitute plain error in this case.


B. Reasonableness of the Sentence Imposed
 Ramirez-Fuentes also argues that the district court did
not meaningfully consider his argument in mitigation


2
  Although the evidence of the cocaine transaction is evidence
of another crime, at trial, the district court instructed the jury
that the evidence of the $30,000 transaction is relevant only
to whether Ramirez-Fuentes committed the charged offense
with the requisite mental state, and Ramirez-Fuentes did not
object to the admission of the testimony either at trial or
on appeal.
No. 12-1494                                                 17

at sentencing regarding his likely deportation following
his release from prison. He further contends that his
sentence is substantively unreasonable in light of his
history and characteristics. We review de novo whether
the district court committed procedural error, which
includes determining whether the district court properly
considered the factors in 18 U.S.C. § 3553(a) and any
mitigating evidence offered by the defendant. United
States v. Vallar, 635 F.3d 271, 277-78 (7th Cir. 2011). Next,
we review the substantive reasonableness of the defen-
dant’s sentence under an abuse of discretion standard,
presuming that a sentence within the defendant’s
guideline range is substantively reasonable. United States
v. Freeman, 691 F.3d 893, 902 (7th Cir. 2012).


  1.   Consideration of Ramirez-Fuentes’s           Principal
       Sentencing Arguments
  When imposing a sentence, a district court must
provide an adequate explanation for the sentence that
reflects a meaningful consideration of the factors listed in
§ 3553(a). United States v. Mendoza, 576 F.3d 711, 721 (7th
Cir. 2009). This court has repeatedly stated, however,
that this obligation does not require a comprehensive
discussion of each of those factors. United States v. Villegas-
Miranda, 579 F.3d 798, 801 (7th Cir. 2009). Because defen-
dants often raise “stock arguments that sentencing
courts see routinely,” we have held that “a sentencing
court is certainly free to reject [those arguments]
without discussion.” United States v. Tahzib, 513 F.3d
692, 695 (7th Cir. 2008). Accordingly, “we regularly
18                                                  No. 12-1494

affirm sentences where the district judge does not ex-
plicitly mention each mitigation argument raised by
the defendant.” United States v. Paige, 611 F.3d 397, 398
(7th Cir. 2010); see also Villegas-Miranda, 579 F.3d at 801
(explaining that a sentencing court must “address all of
a defendant’s principal arguments that are not so weak
as to not merit discussion” (internal quotation marks
omitted)).
  Although a sentencing court can, in its discretion, take
into account a defendant’s status as a deportable alien,
see, e.g., United States v. Panaigua-Verdugo, 537 F.3d 722,
728 (7th Cir. 2008), it need not take into account
those arguments that are frivolous or, in the context of
the case, “stock” arguments without specific application
to the defendant, United States v. Mendoza, 576 F.3d 711,
722 (7th Cir. 2009). In Mendoza, the defendant, a lawful
permanent resident of the United States, argued that
following his release from prison, he would be “forever
separated from his children wh[o] are United States
citizens.“ 3 Id. at 721. He argued that deportation should

3
  After the defendant’s attorney made this comment at sentenc-
ing, the district judge stated, “The defendant’s going to be
deported, in any event, so how does deportation factor into
the sentencing decision that I have to make? . . . He’s going to
receive some prison sentence. As a result of that he’s going to
be deported.” Mendoza, 576 F.3d at 721. Ramirez-Fuentes
highlights this comment as the distinguishing factor between
the district court’s treatment of the defendant’s deportation
argument in Mendoza and the district court’s treatment of
his deportation argument in this case. He suggests that it was
                                                   (continued...)
No. 12-1494                                                   19

factor into sentencing because if he were released sooner,
he would have a better chance of readjusting to life in
Mexico, which would lessen his temptation to return
illegally to the United States. Id. In addressing the de-
fendant’s contention that the district court passed over
this argument without discussion, we explained that it
was nothing more “than a stock argument that is
routinely, and increasingly made to the district courts”
and emphasized that “it does not seem that Mendoza
would be alone in claiming that deportation would sepa-
rate him from his family.” Id. at 722. We concluded that
the deportation argument “was not a substantial one
requiring discussion by the district court.” Id.
  Here, Ramirez-Fuentes argued at several different
points in his sentencing memorandum and during the
sentencing hearing that he should receive a lighter sen-
tence because he would almost certainly be deported
following his release. He emphasized that deportation
would cause him to be separated from his wife and from
his children, who are United States citizens. His attorney
stated during sentencing that even if the court were to
impose a sentence of 15 years’ imprisonment, it would

3
   (...continued)
clear that the district court in Mendoza had considered the
defendant’s deportation argument, but that in this case, the
district court did not make even a passing mention of deporta-
tion. In concluding that the district court did not err by not
addressing Mendoza’s deportation argument, however, we
did not consider the fact that the district court had mentioned
deportation, and instead held that the argument did not
“requir[e] explicit discussion by the district court. Id. at 722.
20                                           No. 12-1494

ultimately be “a life sentence away from his family”
because of his certain deportation.
  Although the district judge did not explicitly discuss
his consideration of Ramirez-Fuentes’s deportation argu-
ment, he nevertheless demonstrated that he gave mean-
ingful consideration to the factors in § 3553(a) and to
the claims that merited comment. In addressing the
possibility of mitigation, the judge discussed the
modesty of Ramirez-Fuentes’s criminal history, his con-
tributions to his family, and his employment history.
The judge pointed out that Ramirez-Fuentes was
married with a child but stated that he found Ramirez-
Fuentes’s family circumstances to be “unremarkable.” In
explaining the appropriateness of a sentence within
the guidelines, the judge emphasized how troubled he
was by the nature and circumstances of the offense. He
noted that Ramirez-Fuentes possessed more than twice
the maximum amount of methamphetamine considered
under the guidelines and that the drugs were stored
with loaded guns. Finally, the judge mentioned his dis-
satisfaction with Ramirez-Fuentes’s elocution in court,
explaining that he placed the blame on the agents
rather than taking responsibility for the crime. Although
the judge did not proceed in a checklist fashion
through each one of the § 3553(a) factors, his discussion
reflected that he had considered each of the factors
in determining an appropriate sentence.


 2. Substantive Reasonableness of the Sentence
  Ramirez-Fuentes’s argument that the sentence imposed
by the district court is substantively unreasonable lacks
No. 12-1494                                            21

merit. A sentence that falls within a properly calculated
guideline range is presumed reasonable. Freeman, 691
F.3d at 902. Ramirez-Fuentes concedes that the district
court properly calculated his guideline range and that
his sentence is within that range, but he maintains that
295 months’ imprisonment is an unreasonably long
sentence under the circumstances because he has
never spent a day in custody, because he worked and
supported his family, and because he will ultimately
be deported.
  These arguments are insufficient to overcome the pre-
sumption of reasonableness in this case. As noted
above, the district court thoroughly considered Ramirez-
Fuentes’s arguments as well as the relevant § 3553(a)
factors. Although the judge did not explicitly discuss
his consideration of the deportation argument, he specifi-
cally mentioned that he had considered Ramirez-
Fuentes’s family circumstances. The judge weighed
heavily the seriousness of the offense, as evidenced by
the large quantity of methamphetamine, the purity of the
drugs, the large quantity of currency that agents seized,
the evidence that Ramirez-Fuentes had engaged in at
least one prior drug deal, and the use of firearms in
furtherance of the drug trafficking. Recognizing the
need for the sentence to reflect the seriousness of the
offense and to promote respect for the law, the judge
imposed a sentence at the low end of Ramirez-Fuentes’s
guideline range. We see no reason to overturn the
district court’s presumptively reasonable sentence.
22                                            No. 12-1494

                    III. Conclusion
  For the foregoing reasons, we A FFIRM the jury’s verdict
and the sentence imposed by the district court.




                          1-3-13